PER CURIAM.
Defendant K.E. seeks reversal of her conviction based on a claim that the trial court failed to conduct an adequate Richardson1 hearing regarding the State’s failure to timely provide certain discovery materials to K.E. The discovery materials in question were photographs of the injuries suffered by the victim during the altercation at issue in the proceedings below.
Under the circumstances here, we conclude that K.E. was not procedurally prejudiced by the discovery violation. Even if the trial court’s Richardson inquiry was inadequate, any error was harmless beyond a reasonable doubt. State v. Schopp, 653 So.2d 1016,1021 (Fla.1995).
Affirmed.

. Richardson v. State, 246 So.2d 771 (Fla.1971).